Citation Nr: 1308945	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Waldenstrom's Macroglobulinemia (WM), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1970 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In March 2009 and again in April 2011, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was contacted regarding the submission of any service treatment records (STRs) that he might have in his possession and a formal finding of unavailability was documented.  Further the Veteran was examined, and the report is adequate to make a determination in the claim.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service, and his report of possible herbicide exposure in Thailand has not been confirmed.   

2.  The Veteran's WM did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.  


CONCLUSION OF LAW

WM was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103(A) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the issue of entitlement to service connection for WM, the Veteran was provided notice that met these requirements in a letter dated in September 2004.  The RO notified the Veteran of the information and evidence to substantiate his claim of service connection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter did not inform the Veteran of the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, id.  However in March 2006, the Veteran was provided with a proper notice letter in this regard.  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The available STRs and post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  In October 2012, the RO issued a formal finding of unavailability regarding some service treatment records which outlined the efforts taken to locate the records.  Records were obtained from the Social Security Administration (SSA).  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained. 

The Veteran has had a VA examination with respect to his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examination is adequate to make a determination in this case.  Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007).  The Veteran was examined, the claims file was reviewed, and an opinion was offered.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Service Connection

The Veteran contends that he currently has WM to include as a result of exposure to herbicide during his active duty service.  He has also contended that his current WM is related to his treatment in service for hepatitis C, inhalations of dry lime, or treatment for salmonella.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Some disorders may be service connected on a presumptive basis if manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.  

As noted above, some of the service medical records are unavailable.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases do not include WM, but do include non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).  (Non-Hodgkin's lymphoma has been associated with WM via Internet articles submitted by the Veteran, and since there is some uncertainty concerning WM, the Board will include non-Hodgkin's lymphoma in its discussion below).  Absent application of an herbicide presumption, service connection may alternatively be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994).

One theory of entitlement offered by the Veteran is that he developed WM due to exposure to herbicides while serving in Thailand during the Vietnam War.  The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in Thailand and working as a supply man, which he states included handling of large drums of herbicides/Agent Orange and other chemicals.  The Veteran has reported that he served at Udorn Air Force Base in Thailand from approximately June 1971 to October 1971 and at the Takhli Air Force Base in Thailand from 1972 to 1973.  He contends that he was exposed to Agent Orange while stationed in Thailand because he was handling the storage of large red and black drums that he reports contained Agent Orange.  His service personnel records show he was stationed in Takhli Thailand from December 1972 to January 1974.  

In a June 2010 correspondence from the Air Force Historical Research Agency (AFHRA), it was stated that Agent Orange was not used or stored in Thailand.  It was noted that all stocks of Agent Orange were stored in Vietnam and depleted by April 19, 1970, a little over a year before the Veteran arrived in Thailand.  

In September 2010, a VA Memorandum for the Record discussed herbicide use in Thailand during the Vietnam Era.  It was noted that the Department of Defense (DoD) list of herbicide use outside of Vietnam indicated that limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964.  It was noted that herbicides such as Agent Orange were not stored in Thailand but were stored in Vietnam, and that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  

In a September 2010 report the JSRRC indicated that it cannot document or verify that the Veteran was exposed to herbicides while serving at Udorn Air Force Base, Thailand.  It was noted that the research indicates that herbicides were sprayed in 1964 and 1965 in a coastal area near Pranburi Thailand and that Udorn is not on the list of herbicide spray areas and test sites outside of Vietnam.  It was reported that additionally, available unit histories do not mention or document any herbicide spray areas, testing or storage at Undorn Air Force Base and that DoD suspended the use of Agent Orange in early 1971.  

In an October 2010 VA Memorandum, the actions taken to attempt to corroborate the Veteran's alleged exposure to herbicide were documented.  It was noted that the RO was unable to document the exposure.  It was noted that the Veteran's service personnel records were requested, JSRRC was contacted, and a response was received in September 2010.  It was determined that no further herbicide exposure development should be conducted.  In a February 2011 Formal Finding of Unavailability, it as noted that in June 2009 the RO attempted to get records from NPRC; in September 2010, there was a negative response from the DPRIS; and that in October 2010, a search by JSRRC coordinator was unable to determine if the Veteran was exposed to herbicides.   

Certain Veterans who were stationed in Thailand during the Vietnam War era will be presumed to have been exposed to herbicides.  These consist of Veterans who performed duty on and around the perimeter of certain Thai airfields where herbicides were used to clear vegetation. M21-MR.IV.ii.2.C.10.q.  There is no evidence that the Veteran's duties involved approaching the perimeter of the base. Veterans with certain occupations such as security policeman, security police dog handler, and security police squadron member are recognized to have performed duty around the perimeter of the base.  Veterans with other military occupational specialties may factually show that their service involved duty on the base perimeter.  In this case, there is no evidence that the Veteran's service as a supply officer involved duty on the perimeter of the base.  

There is also no evidence that the Veteran's service in Thailand involved duty or service in Vietnam and this is not alleged by the Veteran; the Veteran's service records do not document any temporary duty or other service in Vietnam.  Upon review of the evidence of record, the Board finds that there is no probative evidence showing that the Veteran had exposure to Agent Orange or other herbicide agents during his military service in Thailand in 1971, 1972 and 1973.  SPRs confirm that the Veteran's military occupational specialty (MOS) during service with the Air Force was material storage and distribution supervisor.  SPRs document that he served in Thailand.  The Board finds insufficient evidence to support a finding of actual exposure to herbicides during his service in Thailand.   SPRs are silent as to any in-service herbicide exposure and the NPRC indicated there were no records of in-service exposure to herbicide for the Veteran.  There is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in Thailand.  Overall, the Veteran's assertions regarding herbicide exposure are outweighed by official documentation of record and noted above. 

A claimant may also show that a Veteran was in fact exposed to herbicides, even if the presumption of exposure does not apply.  However, in this case there is no credible evidence that the Veteran was actually exposed to herbicides.  Governmental agencies have reported that Agent Orange was not stored in Thailand.  The appellant's bare contention that he was exposed to herbicides without any specifics supporting the facts and circumstances of the claimed exposure, is insufficient to establish that the Veteran was actually exposed to herbicides.

WM is not one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  However, the Veteran has submitted a July 2005 Internet article from the National Cancer Institute that indicates that WM is a form of non-Hodgkin's lymphoma.  Assuming without conceding that this is so, since the facts do not establish that the Veteran was exposed to herbicides in service, there is no basis for presumptive service connection for non-Hodgkin's lymphoma.  This does not, however, preclude the Veteran from establishing his entitlement to service connection with proof of actual direct causation.  Combee, 34 F.3d at 1043. The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In this case, a relationship between WM and service to include exposure to Agent Orange is not shown.  The Veteran's available service treatment records do not show any diagnosis of, or treatment for, WM or non-Hodgkin's lymphoma.  There is no evidence that WM or non-Hodgkin's lymphoma was present within a year of the Veteran's retirement from active service.  The disorder was not diagnosed or otherwise demonstrated until 2003, approximately 11 years after the Veteran's service.  The record does not contain any competent medical evidence indicating that there is any nexus between anything that occurred during the Veteran's service and his eventual development of WM or non-Hodgkin's lymphoma.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here the Board notes that in an August 2005 letter to the Veteran's representative, a private examiner noted that he had previously stated that though there is not a definite cause known for WM it is known that both somatic mutations and chromosomal abnormalities have been identified in the malignant B cells in WM.  The clinician went on to state that these chromosome abnormalities and mutations usually occur after exposures to chemicals or viruses.  It was noted that in conversations with the Veteran he explained that in 1994 he was exposed to Agent Orange while in the military as he was responsible for storage and maintenance of the containers holding  Agent Orange.  It was opined that the WM is most likely caused by a result of an exposure to Agent Orange and it is at least a 50-50 probability that the Veteran developed WM secondary to his exposure to Agent Orange.  In a May 2009 letter, the findings were essentially reiterated and the Veteran's current treatment was documented.  The Board finds this evidence to have little probative value since it has not been documented that the Veteran was exposed to Agent Orange while he was stationed in Thailand and therefore the basis for the opinion is not accurate.  Further the Board points out that the Veteran was not in the military in 1994 when the examiner stated the exposure occurred.  

Additionally, the Veteran was examined by VA in December 2011.  The claims file was reviewed.  The Veteran was found to have WM.  It was opined that the disorder was less likely as not incurred in or caused by the claimed inservice event.  The examiner stated that WM is as distinct clinicopathologic entity demonstrating lymphoplasmatic lymphoma in the bone marrow with an IgM monoclonal gammoptyhay in the blood.  It was stated that the etiology was unknown and that no obvious causative or predisposing factor had been identified.  The examiner stated that in a case-control study of 65 cases of WM compared with 213 hospital  controls, no differences in sociodemographic factors, prior medical conditions, medication use, alcohol consumption, employment in any particular industry or occupation, specific occupational exposures (including radiation) or familial cancer history were found.  The clinician stated that therefore, based on a review of the medical literature, the exact cause of the Veteran's WM cannot be determined without resorting to speculation.  

Although the December 2011 VA examiner concluded that he could not render an opinion as to a link between the Veteran's current WM and service without mere speculation, it is clear that he weighed and considered the relevant information and still could not state that it was at least as likely as not that the Veteran's WM was related to his service.  Jones v. Shinseki, 23 Vet. App. 382 (2010) held that while VA has a duty to assist a Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence, concluding that a VA medical examination is not inadequate merely because the medical examiner states that he or she cannot reach a conclusion without resort to speculation. 

However, an examiner who reaches such a conclusion should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition, or that the actual cause cannot be selected from multiple causes. Id.   

Here, the examiner stated that he was unable to reach a conclusion based on the medical literature regarding the disorder, that is, that he could not determine from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition.  Thus, the Board finds that this opinion may be weighed together with the remaining relevant evidence in this case, and is not rendered insufficient because of the examiner's inability to render a more definite opinion regarding causality. 

Upon review of the evidence, the Board finds no basis to associate the Veteran's current WM with his service based on exposure to Agent Orange.  As noted the private examiner's opinion is of little probative value since it is based on an inaccurate premise.  The VA examiner stated that it was less likely than not that the WM was incurred in service or caused by an inservice event.  He stated that there was no obvious of predisposing factor identified.  Thus the record lacks a medical finding of a relationship between the Veteran's service, to include claimed exposure to Agent Orange and his WM.  

The Veteran has also argued that he was treated in service for hepatitis C, inhalation of dry lime dust particles and for salmonella and that this treatment should also be considered as the cause of his current WM.  The service records show that the Veteran was treated in August 1974 for Hepatitis C, in March 1976 for inhalation of dry lime dust particles, and in July 1979 for salmonella.  When he was examined by VA in December 2011, the examiner stated that it is certainly possible that an exposure to chemicals or viruses may have played a role in the later development of WM but that the likelihood of this cannot be determined without resorting to speculation.  It was reported that this is due to the fact that the cause of WM is unknown due to a deficit of medical knowledge in the literature.  Therefore based on a review of the medical literature, likelihood that the current WM is related to military service cannot be determined without resorting to speculation.  This finding stands uncontradicted in the file.  The record does not contain any medical evidence to support a finding that the Veteran's treatment in service for hepatitis C, inhalation of dry lime dust particles and for salmonella is in any way related to his current diagnosis of WM.  

The Veteran has submitted internet/treatise articles in support of his claim.  The Board notes, however, that these documents contain no specific findings pertaining to the Veteran's WM.  Treatise evidence cannot provide speculative generic statements not relevant to the Veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion)."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case. 

The Board finds that service connection for WM on a direct basis is not warranted.  The available STRs are negative for any complaint, treatment, or diagnosis of WM during service.  Post-service, the first mention in the claims file of complaints or treatment for WM is from private treatment records dated beginning in 2003, over 10 years after service discharge.  The Veteran never mentions receiving civilian treatment prior to that time and his wife noted in a May 2009 letter that the disorder began in 2003 and that prior to that time the Veteran led a normal life.  The Veteran has never specifically alleged symptomatology for WM prior to that time.  He has never asserted continuous symptoms since discharge.  The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.  The cause of his WM cannot be determined by a lay person based on a personal observation without having specialized education, training, or experience.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his WM.  Here, the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the WM is not admissible as evidence. As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for WM, the determination of whether the Veteran's statements are credible is not reached. 

The Veteran does not argue that his WM manifested in service, but that it was caused by exposure to Agent Orange, or by his treatment for hepatitis C, inhalation of lime or treatment for salmonella, as previously addressed in this decision.  In sum, the record does not contain competent evidence, lay or medical, that links WM to a disease, or event in service, including exposure to Agent Orange, or by his treatment for hepatitis C, inhalation of lime or treatment for salmonella.  For the above reasons, the Board finds that the preponderance of the evidence of record is against the claim of service connection including as due to exposure to Agent Orange, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for Waldenstrom's Macroglobulinemia (WM), to include as due to herbicide exposure is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


